DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to application received on 08/06/2019.

Allowable Subject Matter
Claims 1 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 18, the prior art fails to disclose that the first leg of the bridge comprises a first set of pillars provided as tunneling magnetoresistance (TMR) elements, the second leg of the bridge comprises a second set of pillars provided as TMR elements, the third leg of the bridge comprises a third set of pillars provided as TMR elements, and, the fourth leg of the bridge comprises a fourth set of pillars provided as TMR elements, and a first switch matrix including a first switch coupled to a first one of the pillars in the first set of pillars to adjust a total resistance of the first leg of the bridge.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 19 – 26, the prior art fails to disclose that the first leg of the bridge comprises a first set of pillars provided as tunneling magnetoresistance (TMR) elements, the second leg of the bridge comprises a second set of pillars provided as TMR elements, the third leg of the bridge comprises a third set of pillars provided as TMR elements, and, the fourth leg of the bridge comprises a fourth set of pillars provided as TMR elements, and a first switch matrix means for adjusting a total resistance of the first leg of the bridge.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Romero (10,917,092) is cited for its disclosure of a magnetic field sensor with switching network.
Lassalle-Balier et al. (10,746,820) is cited for its disclosure of a magnetic field sensor correcting the effect of a stray magnetic field using on or more magnetoresistance elements, each having a reference layer with the same magnetic direction.
Muniraju et al. (2007/0114992) is cited for its disclosure of a closed-loop magnetic sensor system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858